DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

 THE WATERVIEW TOWERS CONDOMINIUM ASSOCIATION, INC., a
Florida corporation not-for-profit, LAURA BENNETT, HELEN BOSSMAN,
                 and THOMAS J. O’NEILL, individually,
                                Appellants,

                                   v.

  CITY OF WEST PALM BEACH, a Florida Municipal Corporation, and
   PALM HARBOR HOTEL, LLC, a foreign limited liability company,
                        Appellees.

                            No. 4D17-1683

                            [March 7, 2018]

   Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Edward A. Garrison, Acting Circuit Judge; L.T. Case No.
50-2014-CA-005009-XXXX-MB.

   Robert J. Hauser of Pankauski Hauser PLLC, West Palm Beach, Robert
Sweetapple of Sweetapple, Broeker & Varkas, PL, Boca Raton, and John
R. Eubanks, Jr. of Breton, Lynch, Eubanks & Suarez-Murias, P.A., West
Palm Beach, for appellants.

  K. Denise Haire, Office of the City Attorney, West Palm Beach, for
appellee, City of West Palm Beach.

   Bruce S. Rogow and Tara A. Campion of Bruce S. Rogow, P.A., Fort
Lauderdale, and Joseph Ianno, Jr. and Henry S. Wulf of Carlton Fields
Jorden Burt, P.A., West Palm Beach, for appellee, Palm Harbor Hotel, LLC.

PER CURIAM.

   The issue presented in this case is the award of attorney’s fees and
costs to Palm Harbor Hotel. The underlying final judgment was reversed
on appeal. See Waterview Towers v. City of W. Palm Beach, 232 So. 3d
401 (Fla. 4th DCA 2017). An award of attorney’s fees and costs predicated
on a reversed or vacated final judgment must also be reversed. See Viets
v. Am. Recruiters Enters., 922 So. 2d 1090, 1096 (Fla. 4th DCA 2006);
Marty v. Bainter, 727 So. 2d 1124, 1125 (Fla. 1st DCA 1999).
   Therefore, we reverse and remand to the trial court for vacation of the
order awarding attorney’s fees and costs.

GROSS, CIKLIN and KUNTZ, JJ., concur.


                           *        *        *

   Not final until disposition of timely filed motion for rehearing.




                                   -2-